Citation Nr: 1401548	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1969 and from October 1970 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 videoconference hearing, and a transcript of this hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's bilateral tinnitus is at least as likely as not caused by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Here, the Veteran is seeking entitlement to service connection for bilateral tinnitus, which the Veteran has alleged developed secondary to acoustic trauma in service.

Specifically, the Veteran has reported that he served as a boatswain's mate aboard the USS Diamondback, loading and unloading cargo using mechanical wenches.  He has testified that the noise from machinery was so loud, he was unable to hear other service members over it, and he had to use hand signals to communicate.  It is the Veteran's contention that this noise exposure caused permanent damage to his ears.  

The Veteran's service treatment records are negative for complaints of or treatment for tinnitus.  However, the Veteran has testified that he first noticed a buzzing in his ears "like locusts" in service or shortly after service, but did not report it because he "assumed that everybody had ringing in their ears."  He estimates his symptoms are of thirty to forty years duration, which would place onset of his disability in service or shortly after service.

Post-service, the Veteran has denied any significant noise exposure, although he did work briefly as a carpenter.  

In June 2008, the Veteran was afforded a VA examination in connection with a separate claim for hearing loss.  At that time, the examiner opined that the Veteran's tinnitus is secondary to his bilateral hearing loss, which she attributed to post-service noise exposure and the effects of aging and other disease processes.  The examiner does not clearly articulate why she believes that  the Veteran's hearing loss and tinnitus are more likely than not unrelated to his military service, but appears to rely on the absence of any evidence of hearing loss or tinnitus in service.

However, service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Furthermore, the Board notes that at the Veteran's separation examinations in both April 1969 and August 1971, only whispered and spoken voice tests were administered.  Such tests are an inexact measure of hearing acuity and are particularly unlikely to detect the type of high frequency hearing loss that could explain the Veteran's tinnitus.  

In March 2011, the Veteran was afforded a new VA audiological examination in connection with his claim.  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of the Veteran's active military service.  She based her opinion on the absence of tinnitus complaints on the Veteran's separation examination, as well as the opinion of the June 2008 VA examiner that the Veteran's tinnitus is secondary to his nonservice-connected hearing loss.  

Unfortunately, the failure to consider the Veteran's credible lay statements regarding matters to which he is competent to testify, such as having continuous ringing in his ears following service, renders the examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

The Board has considered whether to remand the matter for a new VA examination, but in light of the Veteran's credible lay testimony regarding his in-service noise exposure and the onset of his disability, the Board finds that there is sufficient evidence to grant entitlement to service connection for tinnitus at this time.  While the Veteran is unable to precisely identify exactly when he first noticed ringing in his ears, this is not surprising given the length of time that has elapsed since service.  The Veteran has been consistent in describing the circumstance of his military service, which are significant for exposure to acoustic trauma far in excess of what the Veteran was exposed to post service.  He has also consistently placed onset of his disability either in service or shortly after separation from service and he is competent to describe an observable symptom such as tinnitus.  Having carefully reviewed all the evidence of record, the Board finds the Veteran's testimony credible and consistent with the circumstance of his service.  Accordingly, entitlement to service connection for bilateral tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



ORDER

Service connection for bilateral tinnitus is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


